Atkinson and Hines, JJ.,
concurring specially. We concur in the result reached in this case, because under the facts in the record the court of Nevada did not have jurisdiction of the cause, the defendant not having been a bona fide resident of that State as required by statute; and therefore the judgment rendered was void for lack of jurisdiction.
Note by the Court. Since the rendition of the above judgment, Michigan Law Review, Vol. 30, No. 2, December, 1931, has been received. On p. 285 thereof appear comments upon Fischer v. Fischer, 254 N. Y. 463, 173 N. E. 680. Our decision was in thorough harmony with that, a very similar case. In the Review just mentioned there is a pertinent discussion with numerous citations which are deemed of sufficient value to authorize the placing of the same here, in tlie nature of an annotation.